Citation Nr: 1814125	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the record.

After the Board hearing in March 2017, additional evidence was submitted by the Veteran's representative along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider this evidence.

Although the RO has characterized the issue on appeal as entitlement to service connection for flat feet, the Board has recharacterized the issue to encompass all possible foot disorders as set forth on the front page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The evidence favors a finding that the Veteran's bilateral foot disorder, diagnosed as bilateral chronic plantar fasciitis, is attributable to service.


CONCLUSION OF LAW

Bilateral chronic plantar fasciitis was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a bilateral foot disorder, diagnosed as chronic plantar fasciitis.  Initially, the Board notes that the Veteran filed a claim for flat feet.  Service records dated in 2006 and 2007 show flatfoot on the problem list.  However, there are no contemporaneous examinations of the feet in these records.  VA clinical records also show diagnoses of pes planus and plantar fasciitis.  However, after examining the Veteran and reviewing the record, a July 2013 VA examiner found that the Veteran did not have flat feet.  A contemporaneous x-ray showed an unremarkable examination of both feet with no acute osseous injury.  Importantly, a March 2017 private evaluation showed that the Veteran presented with flat feet.  However, after thoroughly examining the Veteran and taking a complete medical history, the examiner determined that the Veteran's prior foot complaints were consistent with chronic plantar fasciitis and there were no clinical findings to support prior diagnosis of flat feet, rather these past symptoms were likely attributable to plantar fasciitis.  The Board finds that the July 2013 VA examination and the March 2017 private evaluation to be more probative on the question of diagnosis as they were based on clinical examinations and medical history of the Veteran.  In sum, the preponderance of the medical evidence shows that the Veteran has a diagnosis of chronic bilateral plantar fasciitis as opposed to flat fee.  

Moreover, at the Board hearing, the Veteran reported that his feet problems began in service due to wearing combat boots.  He also further stated that he self-treated his foot problems for many years since service.  The Veteran is competent to report foot problems during and since service.  Importantly, the Veteran's testimony of experiencing problems due to wearing combat boots is consistent with the circumstances of his service.  Again, service treatment records document a problem of flat feet.  As such, the Board finds that the Veteran did suffer from foot problems while in service.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the Veteran's bilateral plantar fasciitis was incurred in service.  In this regard, the July 2013 VA examiner did not offer an etiological opinion as the examiner found that the Veteran did not suffer from flatfeet.  However, VA clinical records dated in June 2014 and February 2015 show that the Veteran's VA podiatrist opined that it is likely that the Veteran had plantar fasciitis at the time of active duty.  The examiner rationalized that plantar fasciitis tends to be a chronic condition and related to activity level.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral chronic plantar fasciitis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a bilateral foot disorder, diagnosed as bilateral chronic plantar fasciitis, is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


